Citation Nr: 0734958	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-28 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Propriety of a November 2004 reduction of a 10 percent rating 
to a 0 percent rating for instability of the right knee and 
of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1986 
through May 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2007.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO assigned 10 
percent ratings for both right and left knee instability, 
effective February 14, 2002.

2.  Following a May 2004 VA examination, the RO proposed to 
reduce the rating for the veteran's service-connected right 
and left knee instability from 10 percent for each knee to a 
noncompensable rating for each.

3.  By a letter dated in July 2004, the RO notified the 
veteran that medical evidence reflected an improvement in her 
condition and that the RO proposed to reduce the prior 
evaluation.

4.  By a rating decision dated in November 2004, the RO 
implemented the reduction, effective from February 1, 2005.

5.  The evidence shows the absence of any instability of the 
right or left knee.


CONCLUSION OF LAW

The reduction of the 10 percent ratings assigned for right 
and left knee instability was warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 
4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the Board finds that all notification and 
development action needed to render a decision regarding the 
propriety of the reduction of the veteran's knee disability 
ratings based on instability has been accomplished.  

In this respect, in July 2004, the RO notified the veteran of 
the proposed reduction for her knee instability ratings, and 
explained the legal criteria governing her claim, the 
evidence that had been considered in connection with the 
proposed reduction, and the basis for the reduction.  The 
letter informed the veteran that she could submit medical or 
other evidence to show that the RO should not make the 
change, and informed her that if the RO did not receive 
additional evidence within 60 days, it would reduce her 
evaluation.  The veteran was also apprised of VA's duties to 
both notify and assist in correspondence dated in May 2004, 
and March 2006.  Specifically regarding VA's duty to notify, 
the May 2004 and March 2006 letters apprised the veteran of 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
she had pertaining to her claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  (The Board notes that although the May 2004 letter 
was couched in terms of what was required to substantiate a 
claim for an increased rating, the July 2004 letter mentioned 
above, informed the veteran of the evidence required to 
prevent a reduction in her ratings.)

(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Consequently, the Board does not find that the 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured examinations in furtherance of her claim.  VA has no 
duty to inform or assist that was unmet.

In disagreeing with the rating reduction, the veteran 
maintains that she continues to experience instability in 
both her right and left knees, and therefore does not believe 
a reduction was warranted.  At her June 2007 Board hearing, 
the veteran asserted that she should not have been reduced 
from 10 percent to zero percent for her bilateral knee 
instability because her knees have not gotten any better, and 
in fact, the condition of her knees is now worse.  Further, 
the veteran's representative argued that this reduction took 
place without a VA examination assessing the veteran's level 
of disability.  

In this case, in a July 2004 rating action, the RO proposed a 
reduction in the evaluation for the veteran's bilateral knee 
instability from 10 percent to a noncompensable level based 
on medical findings contained in a May 2004 VA examination.  
The veteran was notified of the RO's intent to reduce the 
assigned rating by a letter dated in July 2004.  

In that letter, the veteran was afforded the opportunity for 
a hearing and was given 60 days in which to submit additional 
evidence to show why her compensation payments should be 
continued at their present level.  See 38 C.F.R. § 
3.105(e)(i).  

By a letter dated in November 2004, the RO informed the 
veteran of a November 2004 rating decision by which the RO 
reduced her ratings for knee instability to a noncompensable 
level, effective February 1, 2005.

Given the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105 for reducing the veteran's disability 
rating by notifying her of her rights, giving her an 
opportunity for a hearing and time to respond, and making the 
reduction effective no sooner than permitted.  38 C.F.R. §  
3.105(e).

The Board must next address whether the reduction was 
warranted.  The veteran's 10 percent ratings for right and 
left knee instability were made effective on February 14, 
2002, and continued in effect until February 1, 2005, at 
which point 


the compensable ratings were reduced to zero percent.  
Because the evaluation had not been in effect for five years 
or more, compliance with the provisions of 38 C.F.R. § 
3.344(a) and (b) is not required.  38 C.F.R. § 3.344(c).  
These provisions do not apply to disabilities that have not 
become stabilized and are likely to improve.  Reexaminations 
reflecting improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. § 
3.344(c).

In considering the propriety of the reduction, the Board is 
aware that it must make its determination as to whether 
improvement had been shown between (1) the medical evidence 
of record at the time of the decision which granted the 
disability evaluation of which the veteran seeks restoration 
and (2) the medical evidence of record at the time of the 
RO's decision to reduce the disability evaluation.  Care must 
be taken, however, to ensure that a change in an examiner's 
evaluation reflects an actual change in the veteran's 
condition, and not merely a difference in thoroughness of the 
examination or in descriptive terms, when viewed in relation 
to the prior disability history.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 
4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 
(1993); Schafrath v. Derwinski, 1 Vet. App.  589, 594 (1991).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007). 



Under Diagnostic Code 5257, a 10 percent evaluation is for 
application when there is slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation is for 
application when there is moderate recurrent subluxation or 
lateral instability.  A 30 percent evaluation is for 
application when there is severe recurrent subluxation or 
lateral instability.

In this case, the Board finds that the RO's decision to 
reduce the veteran's disability evaluation was proper.  In 
the November 2002 rating decision, the RO based the award of 
a 10 percent rating upon findings in a July 2002 VA 
orthopedic examination which noted that the veteran had some 
mild instability to varus and valgus stress but not to 
anterior-posterior stress.

In the November 2004 rating decision in which the RO reduced 
the veteran's disability rating, the RO relied upon the 
findings noted in a May 2004 VA examination, where the 
examiner found no instability, a negative McMurray test, and 
commented that patellofemoral grind was negative, and stated 
that the veteran's gait seemed normal.

Also associated with the claims file are VA outpatient 
treatment records from the Columbia VA medical center (VAMC), 
dated from March 2003 to October 2004.  These treatment 
reports were of record at the time of the RO's decision to 
reduce the veteran's rating; however, the records contain 
only one reference to the knees, (a February 2004 record 
noting chronic pain in both knees), and do not document knee 
instability.

In sum, despite the veteran's contentions to the contrary, 
there was no evidence of record at the time of the November 
2004 rating decision which reduced the veteran's evaluation 
that calls into question the propriety of the reduction.  
Rather, improvement was shown by way of a May 2004 
examination which specifically noted no ligamentous 
instability.  As such, the reduction was proper.




ORDER

The reduction of the 10 percent ratings was proper; the 
restoration of the ratings sought by the veteran is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


